Hall, Justice.
[Newton sued Patterson in a justice’s court on an open account. The plea was set-off. The justice found for the plaintiff, and defendant appealed to a jury in that courti Plaintiff introduced evidence to show that one Clark *367threatened to sue out a distress warrant for rent, against one Roberts, and have it levied on a crop in which defendant was interested; that at the instance of the defendant, plaintiff paid off this debt, defendant promising to pay him the amount of it in a settlement of accounts, and that it was more than equal to the set-off claimed by defendant, and was paid before the suit was commenced. This evidence was admitted over the objection of defendant, based on two grounds: (1) Because there were no pleadings to authorize it; and (2) because there was no consideration for the promise by defendant to pay this amount. On certiorari, this ruling was sustained, and defendant excepted.]